            Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


                                                   )
 TRUSTEES OF THE NATIONAL                          )
 ELECTRICAL BENEFIT FUND,                          )
 2400 Research Boulevard, Suite 500,               ) Civil Action No. 8:21-cv-1806
 Rockville, MD 20850,                              )
                                                   )
       and                                         )
                                                   )
 TRUSTEES OF THE NATIONAL                          )
 ELECTRICAL ANNUITY PLAN,                          )
 2400 Research Boulevard, Suite 500,               )
 Rockville, MD 20850,                              )
                                                   )
        Plaintiffs,                                )
                                                   )
         v.                                        )
 SEMPER UTILITIES, LLC,                            )
 a New Jersey limited liability company,           )
 16 Canyon Drive,                                  )
 Berlin, NJ 08009                                  )
                                                   )
        Defendant.                                 )
                                                   )


                                        COMPLAINT

       1.      This is an action brought by the Trustees of multiemployer pension plans, the

National Electrical Benefit Fund (hereinafter the “NEBF”) and the National Electrical Annuity

Plan (hereinafter the “NEAP”), to collect delinquent contributions and related sums from

Defendant Semper Utilities, LLC, an employer that is obligated to contribute to the NEBF and the

NEAP pursuant to the provisions of its collective bargaining agreements and the NEBF and the

NEAP plan documents.
            Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 2 of 8



                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of this matter pursuant to Section 502(e) of the

Employee Retirement Income Security Act of 1974, as amended (hereinafter “ERISA”), 29 U.S.C.

1132(e). Plaintiffs are fiduciaries to the NEBF and the NEAP, and this action arises under Sections

502(a)(3) and 515 of ERISA, 29 U.S.C. 1132(a)(3), and 1145. Venue is proper because the NEBF

and the NEAP are administered within this district.         ERISA Section 502(e)(2), 29 U.S.C.

1132(e)(2).

       3.      This Court also has jurisdiction of this matter pursuant to Section 301 of the Taft-

Hartley Act, 29 U.S.C. 185, as this is an action for a violation of a collective bargaining agreement

between an employer and a labor organization.



                                            PARTIES

       4.      The NEBF is a multiemployer employee pension benefit plan within the meaning

of Section 3(2) of ERISA, 29 U.S.C. § 1002(2), that has been established pursuant to an agreement

entered into between the International Brotherhood of Electrical Workers (“IBEW”) and the

National Electrical Contractors Association (“NECA”). NEBF is a defined benefit plan as defined

by Section 3(35) of ERISA, 29 U.S.C. § 1002(35). The address of the NEBF is 2400 Research

Boulevard, Suite 500, Rockville, Maryland 20850-3238.

       5.      The NEAP is a multiemployer employee benefit plan within the meaning of Section

3(2) of ERISA, 29 U.S.C. § 1002(2), that has been established pursuant to an agreement entered

into between the IBEW and NECA. NEAP is a defined contribution plan as defined by Section

3(34) of ERISA, 29 U.S.C. § 1002(34). The address of NEAP is 2400 Research Boulevard, Suite

500, Rockville, Maryland, 20850-3238.

                                                 2
             Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 3 of 8



        6.      Employers agree to participate in NEBF and NEAP pursuant to collective

bargaining agreements with the IBEW or one of its affiliated local unions.

        7.      Defendant Semper Utilities, LLC is an employer engaged in an industry affecting

commerce, is contractually and legally obligated to submit contributions to the NEBF and the

NEAP, and is an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. 1002(5). Upon

information and belief, Defendant is a New Jersey limited liability company whose main place of

business is 16 Canyon Drive, Berlin, NJ 08009.



                                   STATEMENT OF CLAIM

                      Allegations Common to Claims by NEBF and NEAP

        8.      Defendant is a signatory and has been a signatory continuously during all relevant

periods, to collective bargaining agreements (the “Collective Bargaining Agreements”) with

IBEW Local Union 70 and 126 as the collective bargaining representatives of its employees.

Pursuant to the Collective Bargaining Agreements, Defendant is obligated to submit contributions

to NEBF and NEAP on behalf of its employees covered by the Collective Bargaining Agreements

for all relevant periods.

        9.      Section 515 of ERISA requires an employer to make contributions to a

multiemployer plan in accordance with its obligations under a collectively bargained agreement

and the plan documents. 29 U.S.C. § 1145.

        10.     Section 502(a)(3) of ERISA provides that a fiduciary may enforce the provisions

of ERISA and the terms of the plan through a civil action. 29 U.S.C. § 1132(a)(3).

        11.     Section 502(g)(2) of ERISA provides that a fiduciary of a multiemployer plan,

bringing suit to recover delinquencies under Section 515, shall recover in addition to the unpaid

                                                 3
           Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 4 of 8



contributions, interest thereupon, liquidated damages, attorney's fees and costs, and other

appropriate legal and equitable relief. 29 U.S.C. § 1132(g)(2).



                                         NEBF’s Claims

       12.     Defendant, pursuant to the Collective Bargaining Agreements, has been and is also

bound to all terms and conditions of the Restated Employees Benefit Agreement and Trust for the

National Electrical Benefit Fund (“NEBF Trust Agreement”), which has governed the

administration of NEBF at all times relevant to this action.

       13.     The NEBF Trust Agreement authorizes the Trustees to take all necessary actions to

recover delinquent contributions. In addition, it authorizes the Trustees to recover interest on the

delinquent contributions at a rate of ten percent (10%) per annum, liquidated damages in an amount

equal to twenty percent (20%) of the delinquency, and all costs, including audit costs and

attorneys’ fees, incurred in collecting the delinquency.

       14.     Notwithstanding its obligations pursuant to the Collective Bargaining Agreements

and the NEBF Trust Agreement, Defendant failed to make all of its required contributions to the

NEBF on behalf of the employees covered by the Collective Bargaining Agreements.

       15.     According to reports prepared by Defendant and submitted to NEBF’s local

collection agent, Defendant failed to pay the NEBF at least $13,416.28 in contributions for work

performed during the period January through November 2020.

       16.     Interest on the NEBF delinquent contributions through the date hereof is equal to

$767.50.

       17.     Liquidated damages on the NEBF delinquent contributions are equal to $2,683.25.



                                                 4
           Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 5 of 8



        18.     Defendant has refused and failed to file payroll reporting forms for the period

January 2021 through the present, it is unknown what amounts are due to NEBF.

        19.     Despite Defendant’s breaches of its obligations, the Trustees to the NEBF will be

required to provide benefits to the NEBF participants employed by Defendant upon their

retirement, based on their years of credited service, which would include that period during which

Defendant failed to contribute. This could result in a reduction of the corpus of the trust, thereby

endangering the rights and benefits of other participants and beneficiaries on whose behalf

contributions have been properly made.

        20.     The NEBF’s Trustees are authorized by the NEBF Trust Agreement and by ERISA

to recover interest on delinquent contributions at a rate of ten percent (10%) per annum, liquidated

damages in an amount equal to twenty percent (20%) of the delinquency, and all costs, including

attorney’s fees and expenses and audit costs, incurred in collecting the delinquency.

        21.     NEBF has incurred attorneys’ fees and costs in connection with its attempts to

collect the delinquent contributions.



                                         NEAP’s Claims

        22.     Defendant, pursuant to the Collective Bargaining Agreements, has been and is also

bound to all terms and conditions of the Agreement and Trust for the National Electrical Annuity

Plan (“NEAP Trust Agreement”), which have governed the administration of NEAP at all times

relevant to this action.

        23.     The NEAP Trust Agreement authorizes the Trustees to take all actions to recover

delinquent contributions.    In addition, it authorizes the Trustees to recover interest on the

delinquent contributions at a rate of ten percent (10%) per annum, liquidated damages in an amount

                                                 5
          Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 6 of 8



equal to twenty percent (20%) of the delinquency, and all costs, including attorneys’ fees and costs,

and audit expenses, incurred in collecting the delinquency.

       24.     Notwithstanding its obligations pursuant to the Collective Bargaining Agreements

and the NEAP Trust Agreement, Defendant failed to make all of its required contributions to

NEAP on behalf of the employees covered by the Collective Bargaining Agreements.

       25.     According to reports prepared by Defendant and submitted to NEBF’s local

collection agent, Defendant failed to pay the NEBF at least $241.08 in contributions for work

performed in May 2020.

       26.     Interest on the NEAP delinquent contributions through the date hereof is equal to

$23.03.

       27.     Liquidated damages on the NEAP delinquent contributions are equal to $48.22.

       28.     Defendant has refused and failed to file payroll reporting forms for the period

January 2021 through the present, it is unknown what amounts are due to NEAP30.

       29.     Despite Defendant’s breaches of its obligations, the Trustees of NEAP may be

required to provide benefits to NEAP participants employed by Defendant, upon their retirement,

based on the total amount of their individual accounts, which would include contributions which

Defendant was required, but failed, to contribute.

       30.     NEAP has incurred attorneys’ fees and costs in connection with its attempts to

collect the NEAP Delinquent Contributions.



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff NEBF prays for judgment in its favor and against Defendant, and

that the Court’s judgment includes:

                                                 6
          Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 7 of 8



              (a)     $13,416.28, representing unpaid delinquent contributions due and owing
                      the NEBF for the work performed between January through November
                      2020;

              (b)     $767.50, representing interest on the aforementioned delinquent
                      contributions calculated at a rate of 10% per annum through the date hereof,
                      plus an award of interest accruing from now until contributions are paid in
                      full;

              (c)     $2,683.25, representing liquidated damages in the amount of 20% of the
                      contributions due and owing the NEBF;

              (d)     An order directing Defendant to file its payroll reporting forms and
                      corresponding contributions for the period January 2021 through the
                      present; and

              (e)     an award of all reasonable attorneys’ fees and the costs of this action.


       WHEREFORE, Plaintiff NEAP prays for judgment in its favor and against Defendant, and

that the Court’s judgment includes:


              (a)     $241.08, representing unpaid delinquent contributions due and owing the
                      NEBF for the work performed in May 2020;

              (b)     $23.03, representing interest on the aforementioned delinquent
                      contributions calculated at a rate of 10% per annum through the date hereof,
                      plus an award of interest accruing from now until contributions are paid in
                      full;

              (c)     $48.22, representing liquidated damages in the amount of 20% of the
                      contributions due and owing the NEBF;

              (d)     An order directing Defendant to file its payroll reporting forms and
                      corresponding contributions for the period January 2021 through the
                      present; and

              (e)     an award of all reasonable attorneys’ fees and the costs of this action.


       Plaintiffs further pray that the Court grant such other legal and equitable relief as the Court

deems appropriate.

                                                 7
        Case 8:21-cv-01806-TDC Document 1 Filed 07/21/21 Page 8 of 8




                                      Respectfully submitted,


Dated: July 21, 2021                  /s/ Jennifer Bush Hawkins
                                      Jennifer Bush Hawkins (13064)
                                      POTTS-DUPRE, HAWKINS & KRAMER, CHTD.
                                      900 7th Street NW, Suite 1020
                                      Washington, DC 20001
                                      Phone: 202-223-0888
                                      jhawkins@phk-law.com

                                      Attorney for Plaintiffs
                                      Trustees of the National Electrical Benefit Fund
                                      and Trustees of the National Electrical Annuity
                                      Plan




                                     8
